J-S54042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GLADYS ENDRES                           :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 MICHAEL ENDRES                          :
                                         :
                    Appellant            :   No. 977 MDA 2020

              Appeal from the Decree Entered June 26, 2020
     In the Court of Common Pleas of Schuylkill County Civil Division at
                          No(s): S-1401-2016

BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                      FILED FEBRUARY 19, 2021

     Michael    Endres   (“Husband”)   appeals   from   the   Order   equitably

distributing the marital assets of Husband and Gladys Endres (“Wife”), which

was made final by the entry of the June 26, 2020, Divorce Decree. We affirm.

     Relevant to the instant appeal, Husband and Wife met in 1999, and Wife

moved to Schuylkill County to live with Husband shortly thereafter. Husband

and Wife married on June 17, 2000.      Prior to meeting Wife, Husband had

purchased a plot of land at 502 Moyers Station Road, Schuylkill Haven. After

Wife moved to Schuylkill County, Husband and Wife began to construct a

home on the property (the “Marital Home”), which was finished a few months

before the marriage. Husband was, and remains, the sole party listed on the

deed for the Marital Home. During the marriage, the couple performed various

improvements to the Marital Home, and Husband refinanced the mortgage

encumbering the Marital Home on several occasions during the marriage,
J-S54042-20


including the current mortgage (the “M&T Loan”), and also executed several

home equity lines of credit secured by the Marital Home.

     Husband and Wife purchased several other plots of real estate, including

a rental property located at 612 Moyers Station Road, Schuylkill Haven (the

“Rental Property”), and a vacant plot of land located at 777 Route 183,

Schuylkill Haven (the “Vacant Land”), which Husband and Wife continued to

jointly own through the separation.    Husband and Wife also purchased a

property located at 39 N. 4th Street, Cressona (the “Cressona Property”), in

September 2006, which they sold in June 2007. Further, Husband and Wife

owned a variety of other marital assets, including vehicles and investment

accounts.

     On August 17, 2016, Wife filed a Complaint in divorce. In the years that

followed, several hearings were held before a Master to determine the

equitable distribution of assets. The Master issued a Report and Proposed

Order on February 25, 2020.       Husband filed timely Exceptions and an

accompanying Amended Memorandum in support of his Exceptions. Wife filed

a Memorandum opposing the Exceptions.

     On June 26, 2020, the trial court issued a Decision equitably distributing

Husband and Wife’s assets and entered a Divorce Decree. The trial court’s

decision adopted some, but not all of the Master’s proposed distribution.

Relevant to the instant appeal, the trial court determined that Husband would

receive the Marital Home, and would be responsible for paying the M&T Loan.


                                    -2-
J-S54042-20


Wife would receive the Rental Property and the Vacant Land. Husband filed a

timely Notice of Appeal, and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

      Husband raises the following question for our review:

      Whether the [trial] court erred in its distribution of marital assets
      by failing to take into consideration funds derived from financing
      non-marital real estate transmuted to a marital asset merely by
      the value of the transmuted asset 50/50 when it would be more
      equitable for the [c]ourt to have given [Wife] the aforesaid assets?

Brief for Appellant at 21.

      Husband asserts that the funds used to purchase the Vacant Land and

the Rental Property derived from refinancing the Marital Home, as opposed to

Wife’s assertion that the funds used to purchase the properties derived from

the sale of the Cressona Property.     Id. at 26-27.    According to Husband,

because the properties were purchased using non-marital funds, i.e., the

proceeds from refinancing the Marital Home, it is unjust for Husband to “be

strapped with 100% of the debt encumbering the aforesaid non-marital asset,

but [Wife] would receive 100% of the benefit of the transmutation of the non-

marital asset to the marital asset[.]” Id. at 28. Husband points to a lack of

testimony establishing that the refinancing actually paid for the purchase of

the properties, and requests relief in the form of a remand to the trial court,

“in the interest of economic justice.” Id.

      We begin with the following standard of review:

      We review a challenge to the trial court’s equitable distribution
      scheme for an abuse of discretion. We do not lightly find an abuse

                                      -3-
J-S54042-20


      of discretion, which requires a showing of clear and convincing
      evidence. We will not find an abuse of discretion unless the law
      has been overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      … If we fail to find an abuse of discretion, the order must stand.
      [I]t is within the province of the trial court to weigh the evidence
      and decide credibility and this Court will not reverse those
      determinations so long as they are supported by the evidence.

Conner v. Conner, 217 A.3d 301, 309 (Pa. Super. 2019) (citations and

quotation marks omitted).

      We first must determine whether Husband’s issue is preserved for our

review.   “[I]ssues not raised in the lower court are waived and cannot be

raised for the first time on appeal.” See Pa.R.A.P. 302(a). Likewise, Pa.R.C.P.

1920.55-2(b) addresses exceptions to master’s reports, and requires that

“[e]ach exception shall set forth a separate objection precisely and without

discussion. Matters not covered by exceptions are deemed waived unless,

prior to entry of the final decree, leave is granted to file exceptions raising

those matters.” Pa.R.C.P. 1920.55-2(b) (emphasis added); see also Nagle

v. Nagle, 799 A.2d 812, 821 (Pa. Super. 2002) (concluding that an issue was

waived when it was not included in exceptions to the master’s report);

Schuback v. Schuback, 603 A.2d 194, 197 (Pa. Super. 1992) (finding an

issue to be waived and refusing to consider it for the first time on appeal

because the husband failed to present the claim in his exceptions to the

master’s report).




                                     -4-
J-S54042-20


      In this case, Husband’s Exceptions to the Master’s Report state, in

relevant part, the following: “The Special Master erred in failing to take into

consideration in his equitable distribution calculations the M&T [L]oan or, in

the alternative, failed to treat said M&T [L]oan as a marital debt.” Husband’s

Exceptions, 3/23/20, at 1. In his Amended Memorandum in support of his

Exceptions, Husband exclusively argued that the M&T Loan should be

considered to be marital property, and argued the following:

      [T]he Special Master failed to apportion the M&T Loan as marital
      property in line with the equitable principles of the Divorce Code.
      The M&T Loan, while titled in [Husband]’s name only, is
      considered marital property because it was incurred during the
      marriage.      However, the underlying collateral, consisting of
      property situated at 502 Moyers Station Road, Schuylkill Haven,
      is not.    Given these facts, the Special Master should have
      apportioned the entire mortgage amount of $106,381.23 to
      [Husband] and reduced the value of the marital assets
      apportioned to [Husband] by this amount. Instead, the [M]aster
      has split the marital debt, obligating [Wife] to pay on a loan that
      is neither titled in her name nor secured by any collateral in which
      she has an interest, while burdening [Husband] with the risk of
      harm to his credit, dispossession of the [Marital Home], or
      increased financial burden of making the payments in their
      entirety if [Wife] fails to pay. This arrangement frustrates the
      intent of the Divorce Code to promote economic justice between
      the parties. Therefore, the M&T Loan should be apportioned to
      [Husband] in its entirety as a marital debt.

Husband’s Amended Memorandum, 6/1/20, at 5-6.

      In its Decision, the trial court agreed with Husband in this regard, and

in its Order, the trial court awarded Husband all interest in the Marital Home,

and also ordered Husband to assume the responsibility for paying the M&T

Loan. See Decision, 6/26/20, at 6-7.



                                     -5-
J-S54042-20


       In Husband’s Concise Statement, he argued, for the first time, the

following:

       The [trial] court erred in its interpretation of [Husband]’s issue
       relating to the [M&T Loan1] in that said home equity line of credit
       was used to purchase other marital assets, some of which if not
       all were retained by [Wife] but [Husband] is required to pay 100%
       of the loan as a result of his retaining the real estate to which the
       loan is secured against.

Concise Statement, 8/13/20, at 1 (footnote added).

       The record confirms that Husband failed to preserve his present claim

of error, as Husband failed to properly raise, either in his Exceptions or his

Amended Memorandum in support of his Exceptions, that the M&T Loan was

used to purchase other marital assets.           Consequently, this argument is

waived, and we can grant Husband no relief on this claim. See Schuback,

supra; Nagle, supra.2

       Order affirmed.


____________________________________________


1 Husband refers to the M&T Loan as a “M & T Home Equity line of credit.”
However, the only home equity line of credit that Husband and Wife introduced
at the Master’s hearings was an open-end mortgage/home equity line of
credit, dated February 26, 2014, several years after the Vacant Land, Rental
Property, and Cressona Property were purchased.

2 We note that even if Husband had properly preserved his issue, the Master
heard extensive, contradictory testimony from both Husband and Wife related
to the funds used to purchase the Cressona Property, the Vacant Land, and
the Rental Property, along with documentary evidence supplied by the parties
related to the property purchases and refinancing of the Marital Home. See
N.T., 9/3/19, at 64-65 (Wife’s testimony); N.T., 10/1/19, 52-55 (Husband’s
testimony). Accordingly, the trial court properly exercised its discretion in
fashioning an equitable distribution scheme as related to the ownership of the
properties, and we would not disturb that discretion on appeal.

                                           -6-
J-S54042-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                          -7-